Citation Nr: 0209693	
Decision Date: 08/12/02    Archive Date: 08/21/02

DOCKET NO.  00-07 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for bilateral hearing 
loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. A. Carsten, Associate Counsel





INTRODUCTION

The veteran had active military service from December 1942 to 
December 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which in pertinent part, denied the 
veteran's claims of entitlement to service connection for 
bilateral hearing loss and tinnitus.  The veteran 
subsequently perfected this appeal.


FINDINGS OF FACT

1. The RO has obtained all evidence necessary for an 
equitable disposition of the veteran's appeal.

2. Resolving reasonable doubt in the veteran's favor, his 
current bilateral hearing loss and tinnitus are causally 
related to his period of service. 


CONCLUSIONS OF LAW

1. A bilateral hearing impairment was incurred as a result of 
service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.303, 3.385 (2001).

2. Tinnitus was incurred as a result of service.  38 U.S.C.A. 
§ 1110 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq.; see 66 Fed. Reg. 45,620-45,632 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  This law eliminated the concept 
of a well-grounded claim, redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001); 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)). Second, VA has a duty to assist the veteran in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 45,630-
45,631 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)).

The veteran was notified of the laws and regulations 
pertaining to service connection in the March 2000 statement 
of the case (SOC), the April 2000 SOC, the March 2002 
supplemental statement of the case (SSOC), and the April 2002 
SSOC.  In August 2001, the veteran was notified of the 
enactment of the VCAA.  He was further notified of the 
evidence necessary to establish entitlement to service 
connected benefits, and of what information or evidence was 
still needed.  See Quartuccio v. Principi, No. 01-997 (U.S. 
Vet. App. June 19, 2002) (holding that both the statute, 38 
U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 3.159, 
clearly require the Secretary to notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary).  The 
veteran did not respond to this letter.  The veteran was 
provided a VA audiological examination in January 2002.  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist and that under the circumstances of 
this case, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.303 (2001).  If a condition noted 
during service is not determined to be chronic, then 
generally a showing of continuity of symptomatology after 
service is required for service connection.  38 C.F.R. 
§ 3.303(b) (2001).  Service connection may also be granted 
for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2001).  

Hearing loss disability is defined at 38 C.F.R. § 3.385 
(2001), which provides that:

For the purposes of applying the laws 
administered by VA, impaired hearing will 
be considered to be a disability when the 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition 
scores using the Maryland CNC Test are 
less than 94 percent.  Id.

In Hensley v. Brown, 5 Vet. App. 155 (1993), the United 
States Court of Appeals for Veterans Claims (Court) stated 
that 38 C.F.R. § 3.385 does not preclude service connection 
for a current hearing disability where hearing was within 
normal limits on audiometric testing at separation from 
service.  Id. at 159.  The Court explained that, when 
audiometric test results at the veteran's separation from 
service do not meet the regulatory requirements for 
establishing a "disability" at that time, the veteran may 
nevertheless establish service connection for a current 
hearing disability by submitting competent evidence that the 
current disability is causally related to service.  Id. at 
160. 

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the appellant prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107 (West Supp. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Prior to active service, the veteran worked for a printing 
company and also served in the National Guard.  Service 
medical records indicate that on examination for induction in 
December 1942, the veteran's hearing was recorded as 20/20 
bilaterally and no ear abnormalities were noted.  In December 
1943, the veteran was seen for complaints of right ear 
discharge.  Hearing in the right ear was recorded as 8/15 and 
in the left ear as 15/15.  Diagnosis was bilateral externa 
otitis diffuse.  The veteran continued to receive treatment 
for otitis externa during his period of service.  On 
examination for discharge in December 1945, the veteran's 
hearing on whispered voice testing was recorded as 15/15 in 
the right ear. 

The veteran underwent a VA examination in October 1951.  
Eardrums were noted to be normal without discharge.  Hearing 
before correction was recorded as 20/20 bilaterally.  
Assessment was otitis externa, chronic, bilateral, non-
suppurative.  Thereafter, the veteran was granted service 
connection for otitis externa, chronic, bilateral, and 
assigned a noncompensable evaluation effective August 7, 
1951.

In October 1977, the veteran submitted a VA Form 21-4138, 
Statement in Support of Claim, which stated that he was 
trying to establish service connection for a fungus and 
hearing problem.  He further stated that being in the field 
artillery, the short blasts, and the suffering from his ear 
problems, have caused him a loss of some hearing.  In June 
1999, the veteran submitted another statement indicating that 
he had hearing loss and tinnitus as a result of heavy field 
artillery during service.

VA medical records from the VA outpatient clinic (VAOPC) in 
Oakland Park reflect that in July 1998, the veteran presented 
for an annual audiological evaluation.  Results demonstrated 
mild to moderate severe sensori-neural hearing loss similar 
to previous results.  New hearing aids were ordered.

In January 2002, the veteran underwent a VA audiology 
examination.  The claims folder was reviewed for audiological 
information.  The veteran reported that he was in the Army 
(field artillery) from 1943 to 1945 and that he was exposed 
to gunfire without the use of ear protection.  He reported 
that he first noticed his hearing impairment approximately 10 
years after service and received his first set of hearing 
aids in approximately 1955.  He currently wears hearing aids.  
The veteran reported bilateral constant tinnitus for many 
years and a history of external otitis that causes his ears 
to itch.

Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
45
55
60
60
LEFT
50
65
60
65
65

Speech audiometry revealed speech recognition ability of 76 
percent in the right ear and of 64 percent in the left ear.

The audiological evaluation revealed mild to moderately 
severe sensorineural hearing loss for the right ear and a 
mild to severe sensorineural hearing loss for the left ear.  
Diagnosis was "[m]oderate (PTA) sensorineural hearing loss 
with constant tinnitus bilaterally."  It was noted that a 
previous examination in July 2000 suggested pseudohypacusis 
but thresholds were improved since that evaluation and there 
was no evidence of malingering.  Regarding the etiology of 
the veteran's hearing loss, the examiner stated the 
following:

Hearing loss is similar to age related 
norms.  However, documentation of hearing 
at separation could not be found in C-
file.  Assuming accurate history of 
hearing loss and hearing aid use in 1955 
it is as likely as not that this 
veteran's hearing impairment is due at 
least in part to military noise exposure.

The veteran contends that he is entitled to service 
connection for bilateral hearing impairment and tinnitus due 
to acoustic trauma experienced during service.  Based on the 
medical evidence of record, the veteran currently has a 
bilateral hearing loss pursuant to VA standards and tinnitus.  
Nonetheless, in order to establish entitlement to service 
connection, these disabilities must be causally related to 
service.  

The veteran reported that he had good hearing when he entered 
the Army.  He further reported that he was attached to a 
field artillery unit during World War II and was exposed to 
loud artillery.  The veteran is competent to provide evidence 
of noise exposure during service and can credibly do so when 
the record does not contain evidence to the contrary.  
Additionally, pursuant to 38 U.S.C.A. § 1154(b), combat 
veterans may establish service incurrence of a disease or 
injury through satisfactory lay or other evidence which is 
consistent with the circumstances, conditions or hardships of 
service, even in the absence of official record of such 
incurrence.  38 U.S.C.A. § 1154(b) (West 1991).  

Service records indicate that the veteran's military 
occupational specialty (MOS) was radio operator and he was 
attached to Battery A 980th Field Artillery Battalion.  A 
summary of military occupation indicates that as a radio 
operator, he was an observer for the field artillery and 
directed fire upon the enemy by radio and telephone.  He 
participated in the campaigns of Normandy, Northern France, 
Central Europe, Ardennes and Rhineland.  The evidence clearly 
establishes that the veteran participated in various military 
campaigns with an occupational specialty likely to result in 
significant noise exposure.  Therefore, the veteran's 
assertions that he experienced acoustic trauma during service 
are accepted.

On VA examination in January 2002, the examiner indicated 
that assuming accurate history of hearing loss and hearing 
aid use in 1955, it was at least as likely as not that the 
veteran's hearing impairment was related to military noise 
exposure.  The record does not contain medical evidence of 
treatment in 1955.  Notwithstanding, the evidence indicates 
that the veteran was having problems with his ears prior to 
that time and the Board finds the veteran's reported history 
to be credible.  He had continuous problems with otitis 
externa during service and in December 1943, hearing in the 
right ear was measured as 8/15.  Further, there is no 
objective evidence of significant noise exposure after 
service.  Consequently, the history on which the etiology 
opinion was based appears to be wholly consistent with the 
evidence of record and the Board finds this opinion 
probative.  Regarding the etiology of the veteran's tinnitus, 
it is noted that tinnitus is frequently associated with high 
frequency sensorineural hearing loss and, resolving all 
reasonable doubt in the veteran's favor, the Board finds 
tinnitus to be related to the veteran's service.

Accordingly, resolving all reasonable doubt in the veteran's 
favor, the Board finds that the veteran's current bilateral 
hearing loss and tinnitus are causally related to his active 
service.  See 38 U.S.C.A. § 5107 (West Supp. 2001).  As such, 
service connection is established.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

